Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (the “Agreement”), made as
of this 4th day of August, 2010, is entered into by Oclaro, Inc., a Delaware
corporation with its principal place of business at 2584 Junction Avenue, San
Jose, California 95134 (the “Company”), and Alain Couder (the “Employee”).
RECITALS
     A. The Company and Employee previously entered into an Employment Agreement
dated as of July 10, 2007 (the “Original Agreement”).
     B. The Company and Employee desire to amend and restate the Original
Agreement on the terms set forth herein.
     C. The Company desires to continue to employ the Employee, and the Employee
desires to continue to be employed by the Company. In consideration of the
mutual covenants and promises contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties to this Agreement, the parties agree as follows:
     1. Term of Employment. The Company hereby agrees to continue to employ the
Employee, and the Employee hereby agrees to continue his employment with the
Company, upon the terms set forth in this Agreement, for the period commencing
as of July 1, 2010 (the “Commencement Date”) and ending when terminated in
accordance with the provisions of Section 4 (such period, the “Employment
Period”).
     2. Title; Capacity.
          2.1 Title; Location. The Employee shall serve as President and Chief
Executive Officer of the Company with the duties and responsibilities
customarily assigned to such position and such other duties and responsibilities
as the Company’s Board of Directors (the “Board”) shall from time to time
reasonably assign to the Employee. The Employee shall be based at the Company’s
headquarters in San Jose, California. The Employee shall be subject to the
supervision of, and shall have such authority as is delegated to the Employee
by, the Board.
          2.2 Duties. The Employee hereby accepts such employment and agrees to
undertake the duties and responsibilities inherent in such position and such
other duties and responsibilities as the Board shall from time to time
reasonably assign to the Employee. The Employee agrees to devote his entire
business time, attention and energies to the business and interests of the
Company during the Employment Period, except for (i) non-executive positions
held as of the Commencement Date, which include membership on the boards of
directors of Sanmina-SCI Corporation and Solid Information Technology, Inc., and
(ii) such other roles only with the prior consent of the Board, which consent
shall not be unreasonably withheld. The Employee agrees to abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein which may be adopted from time to time by the Company.

4



--------------------------------------------------------------------------------



 



     3. Compensation and Benefits.
          3.1 Salary. The Company shall pay the Employee, in periodic
installments in accordance with the Company’s customary payroll practices, a
base salary at the annualized rate of $575,000 (the “Base Salary”) for the
one-year period commencing on the Commencement Date. Such salary shall be
subject to adjustment thereafter as determined by the Board.
          3.2 Bonus. During each fiscal year, the Employee shall be eligible for
a bonus, the maximum aggregate amount of which will be up to 150% of the Base
Salary (or such lower or higher percentage amount as may be determined from time
to time by the Board or the Compensation Committee of the Board (the
“Compensation Committee”) acting pursuant to authority delegated to it by the
Board) earned by the Employee for such fiscal year and which amount may be
measured and paid annually or over shorter periods as determined by the Board or
the Compensation Committee. The actual amount of the bonus will be based on
achievement of individual and/or Company performance targets set by the Board or
the Compensation Committee.
          3.3 Equity Grants. The Company granted to the Employee certain stock
options and restricted stock in connection with the execution of the Original
Agreement and has since the time the Original Agreement was executed granted
additional equity awards to Employee in the form of stock options and restricted
stock awards. The Board or the Compensation Committee may in its discretion
grant additional equity awards to Employee in the future. All such existing
equity grants shall be subject to the terms and conditions of the Company’s 2004
Stock Incentive Plan, as amended, and the applicable stock option, restricted
stock or other equity award agreements evidencing such stock option, restricted
stock or other equity awards.
          3.4 Benefits. The Employee shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its U.S.
employees, if any, to the extent that Employee’s position, tenure, salary, age,
health and other qualifications make him eligible to participate. The Employee
will receive such other benefits, including vacation, holidays and sick leave,
as the Company generally provides to its United States employees.
          3.5 Reimbursement of Expenses. The Company shall reimburse the
Employee for all reasonable travel, entertainment and other expenses incurred or
paid by the Employee in connection with, or related to, the performance of his
duties, responsibilities or services under this Agreement, in accordance with
policies and procedures, and subject to limitations, adopted by the Company from
time to time. In all events, expense reimbursements made will be made no later
than the year following the year in which the expense was incurred.
Notwithstanding any other provision of the Agreement to the contrary, any
expense reimbursed in one taxable year in no event will affect the amount of
expenses required to be reimbursed or in-kind benefits required to be provided
in any other taxable year.
          3.6 Withholding. All salary, bonus and other compensation payable to
the Employee (including the Severance Amount and the Change of Control Severance
Amount, as those terms are defined below) shall be subject to applicable
withholding taxes.

5



--------------------------------------------------------------------------------



 



     4. Termination of Employment Period. The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the circumstances set forth below in Sections 4.1 — 4.5:
          4.1 Cause. At the election of the Company, for Cause (as defined
below), immediately upon written notice by the Company to the Employee, which
notice shall identify the Cause upon which the termination is based. For the
purposes of this Section 4.1, “Cause” shall mean (a) a good faith finding by the
Board (excluding Employee) that (i) the Employee has failed to perform his
assigned duties for the Company, (ii) the Employee has engaged in dishonesty,
gross negligence or misconduct, or (b) the conviction of the Employee of, or the
entry of a pleading of guilty or nolo contendere by the Employee to, any crime
involving moral turpitude or any felony.
          4.2 Good Reason. At the election of the Employee, for Good Reason (as
defined below). For the purposes of this Section 4.2, “Good Reason” for
termination shall mean (i) any material diminution in the Employee’s Base Salary
without the prior consent of the Employee, (ii) a material diminution in the
Employee’s authority, duties or responsibilities without the prior consent of
the Employee, (iii) a material breach by the Company of the terms of this
Agreement or (iv) a change by the Company in the location at which the Employee
performs Employee’s principal duties for the Company to a new location that is
both (a) outside a radius of 35 miles from the Employee’s principal residence
immediately prior to such change and (b) more than 20 miles from the location at
which the Employee performed Employee’s principal duties for the Company
immediately prior to such change without the prior consent of the Employee. In
order to establish “Good Reason” for a termination, the Employee must provide
notice to the Company of the existence of the condition giving rise to the “Good
Reason” within 90 days following the initial existence of the condition, and the
Company has 30 days following receipt of such notice to remedy such condition.
If the Company remedies such condition within such 30 days, then “Good Reason”
shall be considered expunged, and Employee shall not thereafter have the right
to terminate his employment under this Section 4.2 based upon such condition. If
the Company does not remedy such condition within such 30 days, Employee will
then have an additional 30 days in which to resign under this Section 4.2. If
Employee fails to resign with such additional 30 days, Employee shall be deemed
to have waived his right to resign for Good Reason under this Section 4.2 based
upon such condition. For the avoidance of doubt, if a Change of Control occurs,
and thereafter Employee is not the Chief Executive Officer of the surviving
entity, then a material diminution in the Employee’s title, authority, duties or
responsibilities shall have been deemed to have taken place.
          4.3 Death or Disability. Upon the death or disability of the Employee.
As used in this Agreement, the term “disability” shall mean the inability of the
Employee, due to a physical or mental disability, for a period of 90 days,
whether or not consecutive, during any 360-day period to perform the services
contemplated under this Agreement, with or without reasonable accommodation as
that term is defined under state or federal law. A determination of disability
shall be made by a physician satisfactory to both the Employee and the Company,
provided that if the Employee and the Company do not agree on a physician, the
Employee and the Company shall each select a physician and these two together
shall select a third physician, whose determination as to disability shall be
binding on all parties.

6



--------------------------------------------------------------------------------



 



          4.4 Employee Election. At the election of the Employee, upon not less
than 60 days’ written notice of termination.
          4.5 Company Election. At the election of the Company, immediately upon
written notice of termination.
     5. Effect of Termination. In the event of a termination of Employee’s
employment the following provisions of this Section 5 shall apply:
          5.1 Payments and Treatment of Equity Awards Upon Termination Under
Section 4.1, 4.3 or 4.4. In the event the Employee’s employment is terminated
pursuant to Section 4.1, 4.3, or 4.4, the Company shall pay to the Employee the
compensation and benefits otherwise payable to him under Section 3 through the
last day of his actual employment by the Company. In addition, the vesting and
exercisability of all stock options, restricted stock grants and other equity
awards granted to Employee prior to the date of termination shall be governed by
the plans under which they were granted and the terms of the agreements
reflecting such grants.
          5.2 Payments and Treatment of Equity Awards Upon Termination Under
Section 4.2 or 4.5. In the event the Employee’s employment is terminated by the
Employee pursuant to Section 4.2 or by the Company pursuant to Section 4.5, in
either case at a time that is not within the Change of Control Period (as
defined below), the Company shall pay to the Employee a severance amount equal
to the sum of (i) twice his annual salary as in effect on the date of
termination plus (ii) twice the amount determined by (A) adding all bonuses
earned by Employee for the three most recent full fiscal years prior to the
fiscal year in which Employee’s employment terminates and (B) dividing the sum
of such bonuses by 3 (the sum of the amounts described in clauses (i) and
(ii) is referred to herein as the “Severance Amount”). For the avoidance of
doubt, the bonus component of the Severance Amount shall be determined by
(a) including bonuses earned for the prior three fiscal years, regardless of
whether such bonus amounts were paid during such fiscal year or in the following
fiscal year and (b) excluding any bonus amount paid during any of such three
fiscal years that was earned for any fiscal year prior to such three fiscal
years. The Severance Amount shall be payable in a single lump sum payment on the
first business day after 15 days following the termination of Employee’s
employment. In addition, the vesting of all stock options, restricted stock
grants and other equity awards granted to Employee prior to the date of
termination shall be governed by the plans under which they were granted and the
terms of the agreements reflecting such grants, but for any stock option or
other award that must be exercised by the Employee, the time period during which
Employee may exercise the stock option or other award shall be the greater of
(m) the time period set forth in the agreements reflecting such grants or
(n) one year from the date of termination. In no case, however, shall the period
of time to exercise any such stock option or other award extend beyond the
termination date of such stock option or other award set forth in the agreement
reflecting the grant of such stock option or other award. The Company shall also
continue to provide to the Employee medical insurance coverage and group life
insurance coverage (to the extent such benefits can be provided to
non-employees, or to the extent such benefits cannot be provided to
non-employees, then the cash equivalent thereof) until the date 24 months after
the date of termination, provided that to the extent such payments are
reimbursements to the Employee of medical expenses incurred by the Employee as
described in

7



--------------------------------------------------------------------------------



 



Treasury Regulation Section 1.409A-1(b)(9)(v)(B), reimbursements may not be made
beyond the period of time during which the Employee would be entitled (or would,
but for such arrangement be entitled) to COBRA continuation coverage under a
group health plan of the Company. The payment to the Employee of the amounts and
benefits payable under this Section 5.2 shall (x) be contingent upon the
execution by the Employee of a separation agreement and release in a form
reasonably acceptable to the Company and (y) constitute the sole remedy of the
Employee in the event of a termination of the Employee’s employment in the
circumstances set forth in this Section 5.2.
          5.3 Section 409A Matters. Payments to the Employee under Section 5.2
(or, if applicable, under Section 6.1 in lieu of Section 5.2)shall be bifurcated
into two portions, consisting of the portion, if any, that includes the maximum
amount of the payments that does not constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the portion, if any, that includes the excess
of the total payments and that does constitute nonqualified deferred
compensation. Payments shall first be made from the portion that does not
consist of nonqualified deferred compensation until such portion is exhausted
and then shall be made from the portion that does constitute nonqualified
deferred compensation. Notwithstanding the foregoing, because the Employee is a
“specified employee” as defined in Section 409A(a)(3)(B)(i) of the Code, the
commencement of the delivery of the portion that constitutes nonqualified
deferred compensation will be delayed to the date that is 6 months and one day
after the Employee’s termination of employment (the “Earliest Payment Date”).
Any payments that are delayed pursuant to the preceding sentence shall be paid
pro rata during the period beginning on the Earliest Payment Date and ending on
the date that is 12 months following termination of the Employee’s employment.
The determination of whether, and the extent to which, any of the payments to be
made to the Employee hereunder are nonqualified deferred compensation shall be
made after the application of all applicable exclusions under Treasury Reg. §
1.409A-1(b)(9). Any payments that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second taxable year of the Employee following the taxable year of the
Employee in which the Employee’s termination of employment occurs.
          5.4 Survival. The provisions of Sections 3.6, 4, 5, 6 and 7 shall
survive the termination of this Agreement.
     6. Change of Control. In the event of a termination of Employee’s
employment under Section 4.2 or 4.5 that occurs during the time period that
begins three months prior to the effective date of a Change of Control (as
defined on Exhibit A attached hereto) and ends on the second anniversary of such
Change of Control (the “Change of Control Period”), the following provisions
shall apply in lieu of Section 5.2:
          6.1 Payments and Treatment of Equity Awards Upon Termination Under
Section 4.2 or 4.5 During Change of Control Period. In the event the Employee’s
employment is terminated during the Change of Control Period by the Employee
pursuant to Section 4.2 or by the Company pursuant to Section 4.5, the Company
shall pay to the Employee a severance amount equal to the sum of (i) two and
one-half times his annual salary as in effect on the date of termination plus
(ii) two and one-half times the amount determined by (A) adding all bonuses

8



--------------------------------------------------------------------------------



 



earned by Employee for the three most recent full fiscal years prior to the
fiscal year in which Employee’s employment terminates and (B) dividing the sum
of such bonuses by 3 (the sum of the amounts described in clauses (i) and
(ii) is referred to herein as the “Change of Control Severance Amount”). For the
avoidance of doubt, the bonus component of the Change of Control Severance
Amount shall be determined by (a) including bonuses earned for the prior three
fiscal years, regardless of whether such bonus amounts were paid during such
fiscal year or in the following fiscal year and (b) excluding any bonus amount
paid during any of such three fiscal years that was earned for any fiscal year
prior to such three fiscal years. The Change of Control Severance Amount shall
be payable in a lump sum on the first business day after 15 days following the
Employee’s termination. In addition, all stock options, restricted stock grants
and other equity awards granted to Employee prior to the date of termination
which have not vested as of the date of termination of Employee’s employment
shall immediately vest as of the date of such termination and the time period
during which Employee may exercise any stock option or other award shall be the
greater of (m) the time period set forth in the agreements reflecting such
grants or (n) one year from the date of termination. In no case, however, shall
the period of time to exercise any such stock option or other award extend
beyond the termination date of such stock option or other award set forth in the
agreement reflecting the grant of such stock option or other award. The Company
shall also continue to provide to the Employee medical insurance coverage and
group life insurance coverage (to the extent such benefits can be provided to
non-employees, or to the extent such benefits cannot be provided to
non-employees, then the cash equivalent thereof) until the date 36 months after
the date of termination, provided that to the extent such payments are
reimbursements to the Employee of medical expenses incurred by the Employee as
described in Treasury Regulation Section 1.409A-1(b)(9)(v)(B), reimbursements
may not be made beyond the period of time during which the Employee would be
entitled (or would, but for such arrangement be entitled) to COBRA continuation
coverage under a group health plan of the Company. The payment to the Employee
of the amounts and benefits payable under this Section 6.1 shall (x) be
contingent upon, within 10 days following the termination of Employee’s
employment, the execution by the Employee of a separation agreement and release
in a form reasonably acceptable to the Company and (y) constitute the sole
remedy of the Employee in the event of a termination of the Employee’s
employment in the circumstances set forth in this Section 6.2.
          6.2 Adjustment of Payments and Benefits. Notwithstanding any provision
of this Agreement to the contrary, if any payment or benefit to be paid or
provided hereunder would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the Code, or any successor provision thereto, but for the
application of this sentence, then the payments and benefits to be paid or
provided hereunder shall be reduced to the minimum extent necessary (but in no
event to less than zero) so that no portion of any such payment or benefit, as
so reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction shall be made only if and to the extent that such reduction
would result in an increase in the aggregate payments and benefits to be
provided, determined on an after-tax basis (taking into account the excise tax
imposed pursuant to Section 4999 of the Code, or any successor provision
thereto, any tax imposed by any comparable provision of state law, and any
applicable federal, state and local income taxes). Upon request by the Company
or the Employee, the determination of whether any reduction in such payments or
benefits to be provided hereunder is required pursuant to the preceding sentence
shall be made by the Company’s independent accountants. The Company shall pay
the expenses of such accountants, regardless of whether the Company or the
Employee

9



--------------------------------------------------------------------------------



 



requests such determination to be made by such accountants. The fact that
Employee’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section shall not of itself limit or otherwise
affect any other rights of Employee under this Agreement. In the event that any
payment or benefit intended to be provided hereunder is required to be reduced
pursuant to this Section and no such payment or benefit qualifies as a “deferral
of compensation” within the meaning of and subject to Section 409A
(“Nonqualified Deferred Compensation”), Employee shall be entitled to designate
the payments and/or benefits to be so reduced in order to give effect to this
Section. The Company shall provide Employee with all information reasonably
requested by Employee to permit Employee to make such designation. In the event
that any payment or benefit intended to be provided hereunder is required to be
reduced pursuant to this Section and any such payment or benefit constitutes
Nonqualified Deferred Compensation or Employee fails to elect an order in which
payments or benefits will be reduced pursuant to this Section, then the
reduction shall occur in the following order: (a) reduction in the cash payments
described in Section 6.1 (with such reduction being applied to the payments in
the reverse order in which they would otherwise be made, that is, later payments
shall be reduced before earlier payments); (b) reduction of the continuation of
benefit described in Section 6.1; (c) cancellation of acceleration of vesting on
any equity awards for which the exercise price exceeds the then fair market
value of the underlying equity; and (d) cancellation of acceleration of vesting
of equity awards not covered under (c) above; provided, however that in the
event that acceleration of vesting of equity awards is to be cancelled, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of such equity awards, that is, later equity awards shall be cancelled
before earlier equity awards.
          6.3 Acknowledgement. Employee acknowledges that the provisions of this
Section 6 with respect to the treatment of stock options, restricted stock and
other equity awards will apply to all such stock options, restricted stock and
other equity awards held by Employee, including those granted prior to the
Commencement Date, and further acknowledges that the treatment of such stock
options, restricted stock and other equity awards in connection with a Change of
Control differs from the treatment provided for the Original Agreement.
     7. Non-Solicitation.
          7.1 Restricted Activities. For a period of 12 months after the
termination or cessation of the Employee’s employment for any reason, the
Employee will not directly or indirectly, either alone or in association with
others (i) solicit, or permit any organization directly or indirectly controlled
by the Employee to solicit, any employee of the Company to leave the employ of
the Company, or (ii) solicit for employment, hire or engage as an independent
contractor, or permit any organization directly or indirectly controlled by the
Employee to solicit for employment, hire or engage as an independent contractor,
any person who was employed by the Company at any time during the term of the
Employee’s employment with the Company; provided, that this clause (ii) shall
not apply to the solicitation, hiring or engagement of any individual whose
employment with the Company has been terminated for a period of six months or
longer.
          7.2 Extension. If the Employee violates the provisions of Section 7.1,
the Employee shall continue to be bound by the restrictions set forth in
Section 7.1 until a period of 12 months has expired without any violation of
such provisions.

10



--------------------------------------------------------------------------------



 



          7.3 Interpretation. If any restriction set forth in Section 7.1 is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.
          7.4 Equitable Remedies. The Employee acknowledges that the
restrictions contained in this Section 7 are necessary for the protection of the
business and goodwill of the Company and are considered by the Employee to be
reasonable for such purpose. The Employee agrees that any breach of this
Section 7 is likely to cause the Company substantial and irrevocable damage
which is difficult to measure. Therefore, in the event of any such breach or
threatened breach, the Employee agrees that the Company, in addition to such
other remedies which may be available, shall have the right to obtain an
injunction from a court restraining such a breach or threatened breach and the
right to specific performance of the provisions of this Section 7 without
posting a bond and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.
     8. Proprietary Information and Developments. In connection with the
Original Agreement, the Employee executed the Company’s customary form of
non-disclosure and assignment of inventions agreement. Such agreement shall
continue in full force and effect, unchanged by the execution of this Agreement.
     9. Other Agreements. The Employee represents that his performance of all
the terms of this Agreement and the performance of his duties as an employee of
the Company do not and will not breach any agreement with any prior employer or
other party to which the Employee is a party (including without limitation any
nondisclosure or non-competition agreement). Any agreement to which the Employee
is a party relating to nondisclosure, non-competition or non-solicitation of
employees or customers is listed on Exhibit B attached hereto.
     10. Miscellaneous.
          10.1 Notices. Any notices delivered under this Agreement shall be
deemed duly delivered four business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or one business day
after it is sent for next-business day delivery via a reputable nationwide
overnight courier service, in each case to the address of the Company set forth
in the introductory paragraph hereto or the residence address of the Employee
most recently filed with the Company, as the case may be. Either party may
change the address to which notices are to be delivered by giving notice of such
change to the other party in the manner set forth in this Section 9.1.
          10.2 Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.
          10.3 Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings
(including the Original Agreement), whether written or oral, relating to the
subject matter of this Agreement.

11



--------------------------------------------------------------------------------



 



          10.4 Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Employee. No employee of
the Company may cause the Company to execute such modification or amendment to
this Agreement unless the Board or the Compensation Committee has first approved
such modification or amendment.
          10.5 Section 409A. This Agreement is intended to comply with the
provisions of Section 409A and the Agreement shall, to the extent practicable,
be construed in accordance therewith. Terms defined in the Agreement shall have
the meanings given such terms under Section 409A if and to the extent required
in order to comply with Section 409A. No payments to be made under this
Agreement may be accelerated or deferred except as specifically permitted under
Section 409A. In the event that the Agreement shall be deemed not to comply with
Section 409A, then neither the Company, the Board nor its or their designees or
agents shall be liable to the Employee or other person for actions, decisions or
determinations made in good faith.
          10.6 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California (without reference to the
conflicts of laws provisions thereof). Any claim or controversy arising out of
or relating to this Agreement or any breach thereof, including any claim for
discrimination under any local, state or federal employment discrimination law,
except as specifically excluded herein, shall be settled by non-binding
arbitration in San Jose, California and administered by the American Arbitration
Association under its Employment Arbitration Rules and Mediation Procedures. The
award rendered in any arbitration proceeding held under this Section 10.6 shall
be non-binding, unless the parties mutually agree that the award rendered in
such arbitration proceeding shall be binding, in which case judgment upon the
award may be entered in any court having jurisdiction thereof. Claims for
workers’ compensation or unemployment compensation benefits are not covered by
this Section 10.6. Also not covered by this Section 10.6 are claims by the
Company or by the Employee for temporary restraining orders or preliminary
injunctions (“temporary equitable relief”) in cases in which such temporary
equitable relief would be otherwise authorized by law, including, but not
limited to, claims for equitable relief arising out of a breach of Sections 7
and/or 8 of this Agreement. Both the Company and the Employee expressly waive
any right that any party either has or may have to a jury trial of any dispute
arising out of or in any way related to this Agreement or any breach thereof.
Any action, suit or other legal proceeding arising under or relating to any
provision of this Agreement shall be commenced only in a court of the State of
California (or, if appropriate, a federal court located within California), and
the Company and the Employee each consents to the jurisdiction of such a court.
          10.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to the Company’s assets or business, provided,
however, that the obligations of the Employee are personal and shall not be
assigned by him.
          10.8 Waivers. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent

12



--------------------------------------------------------------------------------



 



given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
          10.9 Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          10.10 Severability. In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.
     THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
[Signatures on following page]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year set forth above.

            OCLARO, INC.
      By:   /s/ Greg Dougherty         Name:   Greg Dougherty        Title:  
Chairman of the Compensation Committee of the Board of Directors        EMPLOYEE
      /s/ Alain Couder       Name:   Alain Couder         

14



--------------------------------------------------------------------------------



 



         

EXHIBIT A
     Change in Control. “Change in Control” means the consummation of a
transaction or series of transactions resulting in one or more of the following
events:
          (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) below; or
          (b) such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(ii) any individual whose initial assumption of office occurred as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents,
by or on behalf of a person other than the Board; or
          (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following three conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such

 



--------------------------------------------------------------------------------



 



transaction owns the Company or substantially all of the Company’s assets either
directly or through one or more subsidiaries) (such resulting or acquiring
corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; (ii) no Person (excluding any employee
benefit plan (or related trust) maintained or sponsored by the Company or by the
Acquiring Corporation) beneficially owns, directly or indirectly, 30% or more of
the then outstanding shares of common stock of the Acquiring Corporation, or of
the combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); and (iii) at
least a majority of the members of the board of directors of the Acquiring
Corporation were Continuing Directors at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination; or
          (d) Approval by the stockholders of the Company of the liquidation or
dissolution of the Company.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Sanmina-SCI Corporation
Solid Information Technology, Inc.

 